     Case 2:19-cv-00829 Document 92 Filed 03/16/21 Page 1 of 4 PageID #: 597




                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION

JOSHUA A. YOUNG,

                           Plaintiff,

v.                                             CIVIL ACTION NO. 2:19-cv-00829

CORPORAL ARTHUR MUNCY, et al.,

                           Defendants.

                                         ORDER


       Pending before the court is Defendants’ Motion to Dismiss for Failure to

Prosecute [ECF No. 87]. For the reasons that follow, the Motion is GRANTED. All

other pending motions are therefore DENIED AS MOOT.

       Rule 41(b) of the Federal Rules of Civil Procedure provides that “[i]f the

plaintiff fails to prosecute or to comply with these rules or a court order, a defendant

may move to dismiss the action or any claim against it. Unless the dismissal order

states otherwise, a dismissal under this subdivision (b) . . . operates as an

adjudication on the merits.” In addition, the Supreme Court of the United States has

made clear that “[t]he authority of a federal trial court to dismiss a plaintiff’s action

with prejudice because of his failure to prosecute cannot be seriously doubted.” Link

v. Wabash R. Co., 370 U.S. 626, 629 (1962). When assessing whether to impose the

sanction of dismissal, the court should consider four factors: “(1) the degree of

personal responsibility on the part of the plaintiff; (2) the amount of prejudice to the
   Case 2:19-cv-00829 Document 92 Filed 03/16/21 Page 2 of 4 PageID #: 598




defendant caused by the delay; (3) the presence or absence of a drawn out history of

deliberately proceeding in a dilatory fashion; and (4) the effectiveness of sanctions

less drastic than dismissal.” Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978)

(internal quotation marks omitted) (citation omitted). In considering these factors, I

find it important to set out some of the procedural history of this case.

      Plaintiff filed this case, by counsel, on November 22, 2019. [ECF No. 2]. On

September 2, 2020, Defendants noticed Plaintiff’s deposition for September 18, 2020.

Plaintiff failed to appear. On September 8, 2020, Plaintiff’s first lawyer, Lydia Milnes

and the law firm of Mountain State Justice, Inc., moved to withdraw as counsel of

record because Plaintiff “failed to maintain contact with counsel as necessary to

continue meaningful representation.” [ECF No. 66]. I ordered Plaintiff to file any

objections to this motion and show cause as to why it should not be granted by

September 25, 2020. [ECF No. 67]. Plaintiff did not file any objection or otherwise

show cause why the motion to withdraw should not be granted, and I granted the

motion. [ECF No. 68]. Plaintiff was to obtain new counsel within 30 days or proceed

pro se.

      On November 2, 2020, Paul E. Stroebel filed a notice of appearance on behalf

of Plaintiff. [ECF No. 75]. After that, Defendant Ronnie Thompson properly noticed

Plaintiff’s deposition for January 12, 2021. Plaintiff failed to appear. Defendant

Thompson again noticed Plaintiff’s deposition for February 9, 2021, the deadline for

discovery in this case. Plaintiff again failed to appear. On February 24, 2021, Mr.

Stroebel moved to withdraw as counsel because Plaintiff had failed to maintain



                                           2
   Case 2:19-cv-00829 Document 92 Filed 03/16/21 Page 3 of 4 PageID #: 599




contact and counsel was unable to locate him, even after engaging a private

investigator. [ECF No. 82]. Two days later, Defendants filed the instant motion to

dismiss. [ECF No. 85].

      I entered an Order setting a hearing on the motion to withdraw for March 10,

2021, and compelled Plaintiff’s personal appearance. [ECF No. 89]. Plaintiff failed to

appear. [ECF No. 91]. At the hearing, I denied the motion to withdraw and informed

counsel of my intent to grant the instant motion to dismiss if Plaintiff did not contact

his attorney and make himself available for deposition by March 12, 2021. Plaintiff’s

counsel was to promptly notify the court if Plaintiff did so. The court has received no

notification from Plaintiff’s counsel that Plaintiff made contact or appeared for a

deposition.

      Given these facts, the Davis factors weigh in favor of dismissal. I find that

Plaintiff bears personal responsibility for his failure to prosecute this case. Plaintiff

has had two separate attorneys move to withdraw because Plaintiff failed to maintain

contact. Plaintiff also failed to appear for three properly noticed depositions, allowing

the entire time allotted for discovery to pass without appearing or making contact. In

addition, Plaintiff failed to appear for the March 10, 2021 motion hearing despite my

Order directing him to do so. Defendants are entitled to proper discovery but were

unable to obtain it due to Plaintiff’s failure to appear for depositions or communicate

with his counsel. Other than retaining counsel and filing this action, Plaintiff has

made no meaningful attempt to prosecute his own case. Because Plaintiff has failed

to even maintain contact with his own counsel, and had failed to follow orders of this



                                           3
   Case 2:19-cv-00829 Document 92 Filed 03/16/21 Page 4 of 4 PageID #: 600




court, I find that a sanction less than dismissal would be ineffective. The Motion to

Dismiss [ECF No. 87] is GRANTED. All other pending motions are therefore

DENIED AS MOOT.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and to Plaintiff Joshua Young, 1527 ½ 7th Ave., Huntington, WV 25701.



                                             ENTER:       March 16, 2021




                                         4
